Citation Nr: 1021700	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected left 
foot disability.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected left 
foot disability.

3.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected left 
foot disability.

4.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected left 
foot disability.

5.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected left 
foot disability.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
foot disability.
7.  Entitlement to service connection for a bilateral ankle 
disability, claimed as secondary to service-connected left 
foot disability.

8.  Entitlement to a disability rating in excess of 30 
percent for a left foot disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to September 
1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In a July 2006 rating decision, the RO denied an increased 
rating for the Veteran's service-connected left foot 
disability and denied service connection for a right knee 
disability.  In a March 2008 rating decision, the RO 
increased the rating for the left foot disability to 30 
percent effective October 5, 2005, the date of claim for 
increase.  As a higher rating is still available for this 
disability, the claim remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

In a June 2008 rating decision, the RO denied service 
connection for depression, a cervical spine disability, a 
lumbar spine disability, a bilateral knee disability, a 
bilateral ankle disability, and a bilateral hip disability, 
all claimed as secondary to the service-connected left foot 
disability; and denied a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that there may be outstanding VA 
medical records pertinent to the appeal.  In July 2007 
correspondence, the Veteran's representative stated that the 
Veteran has been receiving ongoing medical treatment from the 
Kansas City VA Medical Center (VAMC) and that the Veteran 
requested that all records beginning in 2000 be incorporated 
with the claims file.  The Board observes that the RO has 
only obtained records from September 2005 to February 2009.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the RO should obtain all 
pertinent medical records from the Kansas City VAMC from 
January 2000 to August 2005, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2009).  Likewise, the RO 
should obtain updated records since March 2009.

The Board also notes that there may be outstanding private 
medical records pertinent to the appeal.  In July 2007, the 
Veteran submitted a signed authorization form to allow VA to 
request medical records from Fitzsimons Army Hospital for 
treatment for his back from 1988 to 1989.  However, the 
record does not reflect that the RO requested treatment 
reports from this facility.  Moreover, as a federal facility, 
the RO must attempt to obtain these records.

The Veteran contends that he has a psychiatric disability and 
disabilities of the cervical spine, lumbar spine, hips, 
knees, and ankles, all due to his service-connected left foot 
disability.  The record reflects that he has a diagnosed 
psychiatric disability as well as disabilities of the 
cervical spine, lumbar spine, hips, and knees.  The record 
also indicates that he has persistent or recurrent symptoms 
of a disability of the ankles.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record further indicates that each of these 
disabilities may be related to the service-connected left 
foot disability.  He has an adjustment disorder that may be 
due, in part, to the pain from his left foot disorder.  He 
has an antalgic gait due to his left foot disorder, and he 
has submitted medical treatise evidence indicating a 
relationship between limps and the development of other 
orthopedic problems, including those of the spine and hips.  

Given the above, the RO should schedule the Veteran for a VA 
examination to determine whether he has the claimed 
disabilities and whether each disability was caused or 
aggravated by the service-connected left foot disability.  
See 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. App. 79.  
Specific to the right knee disability, the record shows that 
he injured the right knee in service.  Thus, an opinion is 
also needed on whether the disability had its onset in 
service or within one year thereafter, or is otherwise 
related to service.  

As regards the claim for an increased rating for the left 
foot disability, the Board notes that additional pertinent 
evidence has been added to the claims file since the issuance 
of the March 2008 statement of the case (SOC).  This evidence 
consists of VA and private medical records.  Although the 
evidence was added to the claims file after the issuance of 
the SOC and prior to certification of the appeal and transfer 
of the records to the Board, the RO has not issued a 
supplemental statement of the case (SSOC) considering the 
additional evidence.  Thus, the appeal must be remanded for 
the issuance of an SSOC.  See 38 C.F.R. §§ 19.31, 19.37 
(2009).  

Further, the Veteran last underwent a VA examination for his 
left foot in May 2006, over four years ago.  Where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2009).  Thus, the Board finds that a 
contemporaneous and thorough VA examination should be 
conducted to determine the current severity of his left foot 
disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Lastly, the Veteran also seeks a TDIU.  As the above claims 
for service connection and increased rating could affect his 
claim for a TDIU, the Board finds that the claims are 
inextricably intertwined and a Board decision on the TDIU 
claim at this time would be premature.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which 
the Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the procedures set 
forth in 38 C.F.R. § 3.159.  In any event, 
the RO should obtain all pertinent medical 
records from the Kansas City VAMC from 
January 2000 to August 2005 and since 
March 2009, as well as from the Fitzsimons 
Army Hospital from 1988 to 1989.

3.  The RO should then schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his cervical 
spine, lumbar spine, bilateral hip, 
bilateral knee, and bilateral ankle 
disabilities, all claimed as secondary to 
the service-connected left foot 
disability.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should list all 
present disabilities of the spine, hips, 
knees, and ankles.  For each diagnosed 
disability, the examiner should provide an 
opinion on whether it is at least as 
likely as not (50 percent or greater 
probability) that the disability was 
caused or aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability) by 
the service-connected left foot 
disability.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  Specific to the 
right knee disability, the examiner should 
also provide an opinion on whether it is 
at least as likely as not (50 percent or 
greater probability) that the disability 
had its onset in service or within one 
year thereafter, or is otherwise related 
to service.  A complete rationale should 
be given for all opinions and conclusions.  

4.  The RO should also schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his psychiatric 
disability, claimed as secondary to the 
service-connected left foot disability.  
His claims file should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should list all present 
psychiatric disabilities.  For each 
diagnosed disability, the examiner should 
provide an opinion on whether it is at 
least as likely as not (50 percent or 
greater probability) that the disability 
was caused or aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability) by the service-connected 
left foot disability.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  
A complete rationale should be given for 
all opinions and conclusions.  

5.  The RO should also schedule the 
Veteran for a VA examination to determine 
the current severity of his left foot 
disability.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate tests should be conducted.  
The report should set forth all objective 
findings regarding the Veteran's left foot 
disability, particularly the current 
severity of symptoms.  A complete 
rationale should be given for all opinions 
and conclusions.  

6.  Thereafter, the RO should readjudicate 
the claims.  Specific to the claim for an 
increased rating for the left foot 
disability, the RO should consider all 
additional evidence added to the claims 
file since the issuance of the March 2008 
SOC.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

